UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6556


JOHNNIE EDGAR WARWICK, a/k/a Johnny Edgar Warwick,

                 Plaintiff - Appellant,

          v.

KUMA J. DEBOO,

                 Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:11-cv-00114-FPS-JES)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnnie Edgar Warwick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Johnnie Edgar Warwick, a federal prisoner, appeals the

district   court’s   order     accepting    the   recommendation     of   the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.          We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.             Warwick v. DeBoo, No.

5:11-cv-00114-FPS-JES (N.D.W. Va. Feb. 23, 2012).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   the    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                     2